233 Wis.2d 276 (2000)
2000 WI 22
607 N.W.2d 621
DOUGLAS-HANSON COMPANY, INC., Plaintiff-Respondent,
v.
BF GOODRICH COMPANY, Defendant-Appellant-Petitioner.[]
No. 98-1737.
Supreme Court of Wisconsin.
Oral argument February 29, 2000.
Decided March 10, 2000.
For the defendant-appellant-petitioner there were briefs by Eric J. Magnuson, John B. Lunseth II and Rider, Bennett, Egan & Arundel, LLP, Minneapolis, and Daniel W. Hildebrand and DeWitt Ross & Stevens, Madison, and oral argument by Daniel W. Hildebrand.
*277 For the plaintiff-respondent there was a brief by Michael R. Gray, Scott S. Payzant and Mackall, Crounse & Moore, PLC, Minneapolis, and oral argument by Scott S. Payzant.
¶ 1. PER CURIAM.
The court is equally divided on the question of whether the published decision of the court of appeals, Douglas-Hanson Co., Inc. v. BF Goodrich Co., 229 Wis. 2d 132, 598 N.W.2d 262 (Ct. App. 1999), should be affirmed or reversed. Chief Justice SHIRLEY S. ABRAHAMSON, Justice ANN WALSH BRADLEY, and Justice DAVID T. PROSSER would affirm; Justice WILLIAM A. BABLITCH, Justice N. PATRICK CROOKS, and Justice DIANE S. SYKES would reverse. Justice JON P. WILCOX did not participate.
¶ 2. Accordingly, the decision of the court of appeals is affirmed.
NOTES
[]  Motion for reconsideration denied April 27, 2000.